Citation Nr: 9903256	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  97-16 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for duodenal ulcer, 
hypothyroidism and diabetes mellitus (claimed as 
gastrointestinal nerve disturbance affecting bowels).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1944 to 
October 1945.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from an October 1993 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO) which denied entitlement to service 
connection for duodenal ulcer, hypothyroidism and diabetes 
mellitus (claimed as gastrointestinal nerve disturbance 
affecting bowels).  In addition to an increased rating claim 
that had been already properly developed for appellate 
review, the denials were mentioned as an "additional" issue 
in an October 1993 supplemental statement of the case.  The 
veteran's accredited representative filed a notice of 
disagreement (NOD) on these issues in a VA Form 646, dated in 
March 1994.  The RO thereafter certified the veteran's 
increased rating and service connection claims to the Board 
for appellate review.  As the Board determined that the 
veteran's service connection claims had not been properly 
developed for appellate review, the case was referred back to 
the RO in September 1996, for issuance of a statement of the 
case (SOC) and to inform the veteran as to the need to file a 
substantive appeal.  See 38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. §§ 19.26, 19.30, 20.302 (a) & (c) (1998).  The 
veteran was issued a SOC regarding these issues in February 
1997.  The RO received his substantive appeal in March 1997.  
Accordingly, the Board considers these issues, for the first 
time, on a de novo basis.


FINDINGS OF FACT

1.  A nexus between the veteran's active duty service and his 
duodenal ulcer, hypothyroidism and diabetes mellitus has not 
been demonstrated by competent medical evidence.

2.  A nexus between the veteran's service-connected anxiety 
reaction with depressive reaction and his duodenal ulcer, 
hypothyroidism and diabetes mellitus has not been 
demonstrated by competent medical evidence.

3.  The veteran has not submitted evidence sufficient as to 
justify a belief by a fair and impartial individual that his 
claims for service connection for duodenal ulcer, 
hypothyroidism and diabetes mellitus (claimed as 
gastrointestinal nerve disturbance affecting bowels) are 
plausible.


CONCLUSION OF LAW

The claims of entitlement to service connection for duodenal 
ulcer, hypothyroidism and diabetes mellitus (claimed as 
gastrointestinal nerve disturbance affecting bowels) are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

"[A] person who submits claim[s] for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  The threshold question to be answered in 
this case is whether the veteran has presented evidence of 
well grounded claims; that is, claims which are plausible.  
If he has not presented well grounded claims, his appeal must 
fail and there is no duty to assist him further in the 
development of his claims because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Although his claims 
need not be conclusive to be well-grounded, they must be 
accompanied by supporting evidence that justifies a belief by 
a fair and impartial individual that such claims are 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992).

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Where a veteran has 
served for 90 days or more during a period of war or 
peacetime service after December 31, 1946, and certain 
diseases become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110 (West 1991); 38 
C.F.R. § 3.310(a) (1998).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Although the veteran's enlistment examination has not been 
associated with his claims folder, the evidence of record 
included an October 1945 Certificate of Disability for 
Discharge which shows that he was deemed to be unfit for duty 
due to a chronic, moderate anxiety reaction manifested by 
tension, hypersensitivity to noise, poor sleep and bi-
temporal headaches.  There was no mention of the presence of 
duodenal ulcer, hypothyroidism or diabetes mellitus during 
his period of active duty service.

Several post-service VA psychiatric and neuropsychiatric 
examination reports show that the veteran was seen on 
occasion with complaints of stomach trouble, nausea and 
vomiting.  However, these complaints were considered to be 
unfounded and a somatization of his service-connected anxiety 
disorder.  Rating decisions developed as a result thereof 
have considered this psychogenic condition for purposes of 
determining the compensation level of the veteran's service-
connected psychiatric disorder.

A VA hospital summary for the period from September to 
October 1992 indicates that the veteran was hospitalized for 
treatment of his service-connected mental disorder.  Upon 
admission, he indicated that he doubted his usefulness to 
society and complained of left subcostal pain, pain in the 
feet, general body pain and headaches.  Physical examination 
of the veteran indicated normal vital signs.  There was no 
gross systemic abnormality.  The abdomen was soft and without 
masses.  There was unusual tenderness of the left subcostal 
region, which the examiner stated could not be considered 
atypical of inflammation; it had a startle-like quality.  
Mental status examination found that he had a pained look, 
was anxious, somewhat restless and depressed with appropriate 
affect. There was no clear cut cognitive impairment, no 
suicidal or homicidal ideations and he had fair judgment and 
somewhat impaired insight.  During the hospital course, he 
was treated by his primary therapist with psychotherapy, 
reassurance and redirection of his faith on the use of 
medications for the treatment of pain.  The veteran showed 
some hypotension, which was expected from the use of 
tricyclics; however, he was noted to be ready for the side 
affects.  He was able to tolerate the side affects and had 
noted improvement in sleep, a better mood and considerable 
reduction in pain so that he sought discharge on his own.  
This was encouraged by the staff, and the veteran was 
sufficiently reassured not to focus on his numerous somatic 
pain complaints.  Significantly, the veteran did suffer from 
constipation, which was exacerbated by the use of tricyclics.  
He used Milk of Magnesia to relieve the constipation.  When 
he was discharged, he had significantly improved in terms of 
pain and depression.  The diagnosis was Axis I: major 
depression; Axis II: no diagnosis; Axis III: non-insulin 
dependent diabetes mellitus, hypothyroidism, vitamin B-12 
deficiency and chronic pain; Axis IV: none and Axis V: GAF 
50/70.

At a follow-up visit at the VA mental health clinic in 
November 1992, the veteran observed a group therapy session. 
He indicated that he did not want to participate in group 
therapy as he did not see any immediate benefit for his 
problem. He indicated that he wanted drug therapy or hands on 
activities to make himself well.

At the time of a VA psychiatric examination in November 1992, 
the veteran indicated that his depression had increased 
within the last year.  He stated that he continued to feel 
depressed and sad all the time, that the future looks 
pointless, that he did not get any satisfaction out of 
things, that he feels guilty with some self disgust, that he 
had some suicidal ideation, that he had lost interest in his 
friends, that he had lost 15 pounds, that he had to push 
himself to accomplish things, that he had lost interest in 
sex, had trouble falling and staying asleep and had decreased 
appetite. He presented with psychomotor retardation, 
depressed facies and tearfulness.  The diagnosis was major 
depression, recurrent.

After a contemporaneous review of the evidence of record, it 
is found that the veteran's claims for service connection for 
duodenal ulcer, hypothyroidism and diabetes mellitus (claimed 
as gastrointestinal nerve disturbance affecting bowels) are 
not well grounded.  The veteran's SMRs do not show that 
duodenal ulcer, hypothyroidism or diabetes mellitus were 
incurred in or aggravated by service, or became manifest to a 
compensable degree within one-year of separation therefrom.  
Rather, the first objective medical evidence of these 
diseases is not shown until October 1992, some 47 years after 
service.

Nonetheless, the veteran contends that his duodenal ulcer, 
hypothyroidism and diabetes mellitus are directly related to 
his service-connected anxiety disorder.  The Board notes that 
the veteran has been treated on occasion for somatization of 
his service-connected anxiety in the form of gastrointestinal 
psychogenic problems.  Somatization is defined, in 
psychiatry, as the conversion of mental experiences of states 
into bodily symptoms.  Dorland's Illustrated Medical 
Dictionary 1544 (28th ed. 1994).  However, the veteran is now 
claiming entitlement to secondary service connection for 
organic diseases of the digestive and endocrine systems.  The 
United States Court of Veterans Appeals has held that where 
the determinative issue is one involving medical causation, 
etiology or diagnosis, competent medical evidence to the 
effect that the claim is plausible or possible is required.  
Because lay persons are not competent to offer medical 
opinions or competent medical evidence, lay assertions of 
medical opinion, diagnosis or causation cannot constitute 
evidence to render a claim well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Tirpak, supra; Magana v. 
Brown, 7 Vet. App. 224, 227 (1994); and Heuer v. Brown, 7 
Vet. App. 379, 384 (1995).  Therefore, it is the finding of 
the Board that the veteran's claims of entitlement to service 
connection for duodenal ulcer, hypothyroidism and diabetes 
mellitus are not well grounded.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

The claims for service connection for duodenal ulcer, 
hypothyroidism and diabetes mellitus (claimed as 
gastrointestinal nerve disturbance affecting bowels) are 
denied as not well grounded.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 7 -


